DETAILED ACTION
1. 	This is in response to the application No. 16/817,844 filed on March 13, 2020. Claims 1-20 are submitted for examination. Thus, claims 1-20 are pending and considered for examination. Claims 1, 10 and 19 are independent.  
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority

	3.	This application filed on March 13, 2020 doesn’t claim priority. Thus, the effective filing date for this application is 03/13/2020. 
				Information Disclosure Statement
4.	No information disclosure statements (IDS) is submitted for consideration.
Drawings
5.	The drawings filed on March 13, 2020 are accepted. 
Specification
6.	The specification filed on March 13, 2020 is also accepted.

Claim Rejections - 35 USC § 102

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



8.	Claims 1-2, 4-5, 7-11, 13-14 and 16-18 are rejected under 35 U.S.C. 102 (a)(1) and/or 102 (a) (2) as being anticipated by Bernhard Keppler (herein after referred as Keppler) (US Publication No. 2008/0045806 A1) (Published on Feb. 21. 2008 and filed on April 4, 2007)

Examiner’s note: text in bold corresponds to the claimed limitations; text in italics underlined or not underlined correspond to the cited prior art reference (i.e., verbatim, and/or examiner’s clarification. Meaning, text after a limitation in brackets [ ] corresponds to examiner’s mapping (including further explanation and/or comments) and/or prior art reference citations. Furthermore text in brackets [ ] points out explanation how the claim limitation is taught or explicitly taught by the reference being cited for that particular limitation or part of the limitation]

As per Claim 1, Keppler discloses a computer program product comprising a non-transitory computer useable storage device having a computer readable program, wherein the computer readable program when executed on a mobile computing device [See at least para [0047] “The apparatus can be integrated into a stationary apparatus or in general become an element of a apparatus for daily use, such as a mobile phone, particularly those containing a camera module, or a digital camera, a wrist watch, PDA, PC, credit card sized device or other apparatus."] 
causes the mobile computing device to: 

eceive, at the mobile computing device, a biometric identification input from a user [para [0008] "The method comprises the steps of: (13 sensing biometric characteristic data of an individual..."; para [0028] “In accordance with the method of the invention, sensing the biometric characteristics of an individual is one step."]; 

compare, with a processor at the mobile computing device, the biometric identification input with a previously-stored biometric identification input to validate an identity of the user [See para [0009] "The method comprises the steps of: (2) comparing said biometric characteristic data to characteristic data of predetermined registered individuals and determining whether said individual is registered;...; para [0034] "Another step of the method of the invention is comparing the characteristic data of the individual with predetermined registered individuals and determining whether the individual is registered, The predetermined registered individuals register themselves in a setup step or a database of registered individuals can be stored on a device for later comparison.”: para [O0G5] “In the course of a biometric validation the processor 10 generates a new template using algorithm 14 and compares it with already stored templates.”]]; 
measure, at the mobile computing device, one or more health parameters of the user [See at least para [0009] "The method comprises the steps of: (3) sensing physiological characteristic data of said individual:..."; para [0020] "The optical physiological data sensor is known and allows the measurement of physiological data from subcutaneous tissues of an individual."; para [0032] “Another step of the method of the invention is sensing a physiological characteristic of the individual."; para [0037] “For example, a device that is intended to be worn can include a temperature sensor that measures the temperature of the wearer's skin."]]; and 
send, based upon the validation of the identity of the user, the one or more health measurements to an access device that grants access to the user to a product or service based upon the one or mare health measurements complying with one or more health criteria to validate a health check of the user [See at least para [0009] "The method comprises the steps of: (4) comparing said physiological characteristic data with a predetermined range of acceptable values for said physiological characteristic data; and...; (7) transmitting a signal if said individual is registered, if said physiological characteristic data is within said predetermined range or not and if said parameter characteristic of a security condition is within said range of acceptable values for said parameter.”; para {0020} “The transmission of the recorded biometric and/or physiological data to an external receiver can be accomplished with a known communication chip integrated into the apparatus and using RFID. The method is particularly useful in controlling access to chemical manufacturing machines, particularly machines that make pharmaceutical compositions."; para [0035] “In another step of the method of the invention, the physiological data is compared with a predetermined acceptable range for that data. For example, where the invention is used to prevent the operation of machinery when the individual is intoxicated, the physiological data is blood alcohol data and the predetermined range is the upper limit beyond which the individual will not be allowed to operate the machinery. This is accomplished by installing a receiver at the machinery that will not allow said machinery to start unless it receives a secure code from the communication chip according to the method of the invention.”].

As per independent claim 10, Keppler discloses a process comprising: 
receiving, at a mobile computing device, a biometric identification input from a user [See at least para [G009] "The method comprises the steps of: (1) sensing biometric characteristic data of an individual;..."; para [0021] "The apparatus can be a multifunctional apparatus similar to watches, cell phones, cameras with the purpose of identifying and authenticating the user for the purpose of determining access rights and authorization levels to a facility or machine and/or monitoring bodily functions of the user in real time."; para [0028] "in accordance with the method of the invention, sensing the biometric characteristics of an individual in one step.”]; 

measuring, at the mobile computing device, one or more health parameters of the user [See at least para [0009] “The method comprises the steps of: (3) sensing physiological characteristic data of said individual:..."; para [0020] “The optical physiological data sensor is know? and allows the measurement of physiological data from subcutaneous tissues of an individual."; para [0032] “Another step of the method of the invention is sensing a physiological characteristic of the individual."; para [0037] “For example, a device that is intended to be worn can include a temperature sensor that measures the temperature of the wearer's skin."]
sending, with a processor at the mobile computing device, the biometric identification input to an access device to obtain identification validation of the user [See at least para [0020] "The transmission of the recorded biometric and/or physiological data to an external receiver can be accomplished with a known communication chip integrated inte the apparatus and using RFID."; para [0027] “The apparatus according to the invention can further provide a method for the continuous biometric and/or physiological identification of the living being.”; para [0044] “in another step of the method of the invention, a transmission is made based on the results of the sensing of the biometric data, the sensing of the physiological data and the determination of a security condition.”}; and 
sending, with the processor at the mobile computing device, the one or more health measurements to the access device, the access device granting access to the user to a product or service based upon the identification validation of the user and the one or more health measurements complying with one or more health criteria to validate a health check of the user [See at least para [0020] “The transmission of the recorded biometric and/or physiological data to an external receiver can be accomplished with a known communication chip integrated into the apparatus and using RFID.", para [0035] "In another step of the method of the invention, the physiological data is compared with a predetermined acceptable range for that data... This is accomplished by installing a receiver at the machinery that will not allow said machinery to start unless it receives a secure code from the communication chip according to the method of the invention. Such secure code may follow the determination of the type of machinery to be operated and a sequential check of the users credentials including biometric identification, predetermined physiological conditions to be within predetermined ranges and additional authorization elements such as completed training to operate the machinery etc."; para [0014] "In another step of the method of the invention, a transmission is made based on the results of the sensing of the biometric data, the sensing of the physiological data and the determination of a security condition."]

Regarding dependent claim 2, Keppler discloses the method as applied to the claims above. Furthermore, Keppler discloses the method wherein the mobile computing device is further caused to perform the measurement of the one or more health parameters in real-time with the reception of the biometric identification input [See at least para [0021] "The apparatus can be a multifunctional apparatus similar to watches, cell phones, cameras with the purpose of identifying and authenticating the user for the purpose of determining access rights and authorization levels to a facility or machine and/or monitoring bodily functions of the user in real time.... Such a person might also be required to demonstrate in real time that he/she currently has the physical condition to operate such machinery. The invention can provide such verification real time through its optical sensor and ability to record, compare and store physiological information such as heart rate, blood alcohol level etc."; see also para [0068] “in a preferred embodiment of the method, physiological data is recorded continuously and to compared in real time with stored templates or values."]. 

As per dependent claim 11, claim 11 is rejected for the same reason/rationale as that of the above dependent claim 2 as they both recite similar limitation having the similar scope. 

As per dependent claim 4, Keppler discloses the method/system as applied to claims above. Furthermore Keppler discloses the method/system , wherein the biometric identification input is selected from the group consisting of an iris scan, facial recognition, a thumbprint, a fingerprint, and palm scan [See at least para [0020] “A particularly advantageous embodiment of the apparatus to carry out the method of the invention includes 1) an off-the -shelf fingerprint sensor [See Nanavati et al cited above] which can be used to determine access rights and authorization levels...."; see para [0029] “The invention is however not limited in its application to human beings or fingerprint identification. Any other biometric data can be used including, without limitation, cutaneous pattern data, facial feature pattern data, blood vessel pattern data, iris pattern data, data from a person's sweat, voice pattern data and the like."]. 

As per dependent claim 13, claim 13 is rejected for the same reason/rationale as that of the above dependent claim 4 as they both recite similar limitation having the similar scope. 

As per dependent claim 5, Keppler discloses the method/system as applied to claims above. Furthermore Keppler discloses the method/system, wherein the one or more health parameters are selected from the group consisting of: temperature, pulse rate, blood pressure, pupil dilation, and sweat quantity [See at least para [0021] “The invention can provide such verification real time through its optical sensor and ability to record, compare and store physiological information such as heart rate, blood alcohol level etc.”; para [0037] “For example, a device that is intended to be warn can include a temperature sensor that measures the temperature of the wearer's skin,"]. 

As per dependent claim 14, claim 14 is rejected for the same reason/rationale as that of the above dependent claim 5 as they both recite similar limitation having the similar scope. 

As per dependent claim 7, Keppler discloses the method/system as applied to claims above. Furthermore Keppler discloses the method/system, wherein the mobile computing device is further caused to detect, with a proximity-based module integrated within the mobile computing device, proximity to a proximity-based reader positioned within the access device, the proximity-based reader being positioned externally to the mobile computing device [See para [0041] "A wide variety of wired or wireless transmission systems can be used, For example, RFID (Radio Frequency identification) systems can be used. Active-passive and active-active Near Field Communication (NFC) protocols based on RFID are short range wireless communication technologies that are useful in the invention.”; para [0087] “if the user of the apparatus enters the recording field of the external receiver, the receiver can be configured to automatically retrieve all or selected data from the entering users apparatus by communicating such codes in secured ways to the communication chip 15 of the apparatus.”]. 
As per dependent claim 16, claim 16 is rejected for the same reason/rationale as that of the above dependent claim 7 as they both recite similar limitation having the similar scope. 

As per dependent claim 8, Keppler discloses the method/system as applied to claims above. Furthermore, Keppler discloses the method/system, wherein the proximity-based transmission module is an NFC physical circuit [See at least para 0041] “A wide variety of wired or wireless transmission systems can be used. For example, RFID (Radio Frequency Identification) systems can be used. Active-passive and active-active Near Field Communication (NFC) protocols based on RFID are short range wireless communication technologies that are useful in the Invention.”; para [0059] “Communication chips using Near Field Communication are particularly suitable for the apparatus including RFID (radio frequency identification), Bluetooth technology or communication chips using the above described data transmission over the skin."]. 

As per dependent claim 17, claim 17 is rejected for the same reason/rationale as that of the above dependent claim 8 as they both recite similar limitation having the similar scope. 

As per dependent claim 9, Keppler discloses the method/system as applied to claims above. Furthermore, Keppler discloses the method/system, wherein the proximity-based transmission module is an NFC logical circuit [See at least para [0044] "A wide variety of wired or wireless transmission systems can be used. For example, RFID (Radio Frequency Identification) systems can be used. Active-passive and active-active Near Field Communication (NFC) protocols based on RFID are short range wireless communication technologies that are useful in the invention.”; para [0059] “Communication chips using Near Field Communication are particularly suitable for the apparatus including RFID {radio frequency identification}, Bluetooth technology or communication chips using the above described data transmission over the skin.”]. 

As per dependent claim 18, claim 18 is rejected for the same reason/rationale as that of the above dependent claim 9 as they both recite similar limitation having the similar scope. 

					Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Examiner’s note: text in bold corresponds to the claimed limitations; text in italics underlined or not underlined correspond to the cited prior art reference (i.e., verbatim, and/or examiner’s clarification. Meaning, text after a limitation in brackets [ ] corresponds to examiner’s mapping (including further explanation and/or comments) and/or prior art reference citations. Furthermore text in brackets [ ] points out explanation how the claim limitation is taught or explicitly taught by the reference being cited for that particular limitation or part of the limitation]

12.	Claims 3, 6, 12, 15 and 19-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Bernhard Keppler (herein after referred as Keppler) (US Publication No. 2008/0045806 A1) (Published on Feb. 21. 2008 and filed on April 4, 2007) in view of David W. Osten et al (herein after referred as Osten) (US Patent No. 5,719,950 A) (Feb, 1998)


As per dependent claims 3, Keppler substantially discloses the computer program product/system and process of Claim 1, but fails to disclose wherein the mobile computing device is further caused to perform the measurement of the one or more health parameters in simultaneity with the reception of the bolometric identification input.
 However, Osten does disclose wherein the mobile computing device is further caused to perform the measurement of the one or more health parameters in simultaneity with the reception of the biometric identification input [See col 2, In 66 - col 3, in 8 “Other biometric parameters are non-specific and not unique to an individual. Some non-specific biometric parameters include dimensional characteristics (e.g., bone structure, and physical dimensions} and skin temperature that are not likely to have some variability during the time required for authentication and physiological characteristics (e.g., electrocardiographic (EKG) signals, pulse, and spectral characteristics of human tissue) that are likely to have some measurable variability during the time required for authentication.”; col 10, in 12-15 “in parallel with the recognition and comparison subsystems used for fingerprint recognition with data from fingerprint storage, the non-specific biometric recognition steps are started concurrently as shown in FIG, 7."].

Keppler and Osten are analogous arts or are in the same field of endeavor as they both pertain biometric authentication/identification.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate parallel comparisons for user-specific biometrics and general biometrics as taught in Osten into the computer program and process of Keppler because doing so would allow for the capture and analysis of biometric identification information concurrently with the capture and analysis of general physiological measurements [col 10, in 42-45]. 

As per dependent claim 12, claim 12 is rejected for the same reason/rationale as that of the above dependent claim 3 as they both recite similar limitation having the similar scope. 

As per dependent claims 6, Keppler substantially discloses the computer program product/system and process of Claim 1, but fails to disclose wherein the mobile computing 

However, Osten does disclose wherein the mobile computing device is further caused to perform the measurement of the one or more health parameters based on the reception of the biometric identification input [See col 9, In 52-57 “Recognition and comparison for the personal, biometric authentication system is based initially on fingerprint recognition followed by analysis of the biometric sensor signals for: EKG 128, NIR light at 910 nanometer 198-A and 198-C and at 660 nanometer 208-A and 208-C, and temperature 272.”]. 

Keppler and Osten are analogous arts or are in the same field of endeavor as they both pertain biometric authentication/identification.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate to incorporate the sequence of authentication steps as taught in Osten into the computer program and process of Keppler because then the system can identify a user using specific biometric data and subsequently determine whether the user may have been incapacitated or dismembered prior to authentication [See col 4, in 14-25; cot 9, In 52-57]

As per dependent claim 15, claim 15 is rejected for the same reason/rationale as that of the above dependent claim 6 as they both recite similar limitation having the similar scope. 

As per independent claim 19, Keppler discloses an access-based system [See at least para [0021] "The apparatus can be a multifunctional apparatus similar to watches, cell phones, cameras with the purpose of identifying and authenticating the user for the purpose of determining access rights and authorization levels to a facility or machine and/or monitoring bodily functions of the user in real time."] comprising:
 a memory device that stores one or more health criteria associated with a user [See at least para [0027] "Specifically, the invention’s method can compare currently recorded physiological data with historic physiological data of the user and trigger visual or acoustical signals if the difference of currently recorded physiological values compared to historic values lies outside pre-defined ranges."; para [0064] “in one embodiment, prior to its first use, the apparatus shown in FIG. 1 requires an initial biometric enrollment using for example the integrated fingerprint sensor 8 and recording an initial physiological reference value using physiological data sensor 9 such as the user's glucose or hemoglobin levels.... The processor 10 analyses the recorded information-using algorithm 11 and stores the biometric template in its data memory 12. The same method is followed after physiological data sensor 9 records physiological information and the processor 10 and algorithm 11 generate a physiological template for the user following spectral analysis of the reflected light waves from the user's subcutaneous tissue. The physiological template can also stored in the memory 12 of the apparatus.”]; 

a receiver that receives, from a mobile computing device of a user, one or more health measurements [See at least para [0020] “The transmission of the recorded biometric and/or physiological data to an external receiver can be accomplished with a known communication chip integrated into the apparatus and using RFID. The method is particularly useful in controlling access to chemical manufacturing machines, particularly machines that make and 
a processor that compares the one or more health measurements with the one or more health criteria, the processor providing access to the user to 3 product or service based upon the one or more health measurements complying with one or more health criteria to validate a health check of the user [See at least para [0009] “The method comprises the steps of (4) comparing said physiological characteristic data with a predetermined range of acceptable values for said physiological characteristic data; and... (7) transmitting a signal if said individual is registered, if said physiological characteristic data is within said predetermined range or not and if said parameter characteristic of a security condition is within said range of acceptable values for said parameter.”; para [0035] “In another step of the method of the invention, the physiological data is compared with a predetermined acceptable range for that data. For example, where the invention is used to prevent the operation of machinery when the individual is intoxicated, the physiological data is blood alcohol data and the predetermined range is the upper limit beyond which the individual will not be allowed to operate the machinery. This is accomplished by installing a receiver at the machinery that will not allow said machinery to start unless it receives a secure cade from the communication chip according to the method of the invention."). Keppler substantially discloses all the limitation but does not disclose subsequent to a biometric identification validation of the user. 
However, Osten does disclose subsequent to a biometric identification validation of the user [See at least col 9, In 52-57 "Recognition and comparison for the personal, biometric authentication system is based initially on fingerprint recognition followed by analysis of the biometric sensor signals for: EKG 126, NIR light at 910 nanometer 198-A and 198-C and at 660 nanometer 208-A and 208-C, and temperature 272."]. 

Keppler and Osten are analogous arts or are in the same field of endeavor as they both pertain biometric authentication.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the sequence of authentication steps as taught in Osten into the computer program and process of Keppler because then the system can identify a user using specific biometric data and subsequently determine whether the user may have been incapacitated or dismembered prior to authentication [See Column 4, In 14-25; col 9, In $2-57].


As per dependent claim 20, the combination of Keppler and Osten disclose the system as applied to claims above. Furthermore, Keppler discloses wherein the access-based system performs the biometric identification validation of the user [See at least para [0027] "The apparatus according to the invention can further provide a method for the continuous biometric and/or physiological identification of the living being."; para [0029] “The invention is however not limited in its application to human beings or fingerprint identification. Any other biometric data can be used including, without limitation, cutaneous pattern data, facial feature pattern data, blood vessel pattern data, iris pattern data, data from a person's sweat, voice pattern data and the like."]
Conclusion



A.	US Publication No. 20100046806 A1 to Baughamn discloses a system and method for virtual world biometric analytics through the use of a multimodal biometric analytic wallet. The system includes a virtual biometric wallet comprising a pervasive repository for storing biometric data, the pervasive repository including at least one of a biometric layer, a genomic layer, a health layer, a privacy layer, and a processing layer. The virtual biometric wallet further comprises an analytic environment configured to combine the biometric data from at least one of the biometric layer, the genomic layer, the health layer, the privacy layer, and the processing layer. The virtual biometric wallet also comprises a biometric analytic interface configured to communicate the biometric data to one or more devices within a virtual universe.
B.	US Publication No. 20140313007 A1 to Harding discloses a system for conditionally selecting biometric modalities for biometric authentication at authentication run time. The inventive concept uses programmatic logic to identify which biometric modalities to use for authenticating a user. The software module for selecting biometric modalities includes, a plurality of rules or conditional logic for selecting one or more biometric modalities required to authenticate a user requesting a secure action.
C.	US Publication No. 2014/0081857 A1 to Bonalle discloses a payment network method comprising: receiving at the payment network, from a device via a network interface, a financial transaction request, the financial transaction request including a customer Primary Account Number and a transaction amount; categorizing, with a microprocessor, a security level based at least in part on the transaction amount; 

D.	US Publication No. 2019/0057390 A1 to Maheshwari discloses a biometric system for authenticating a biometric request received from a payment terminal, comprising one or more processors in communication with non-transitory data storage having instructions stored thereon which, when executed by the processor or processors, configure the system to perform the steps of: receiving a payment request from the payment terminal, the payment request including cardholder data and a biometric authentication request; retrieving, from data storage, a key associated with the cardholder data; sending, to the payment terminal, message data representing said key; receiving, from the payment terminal, data representing biometric input from a purchaser; retrieving, from data storage, a reference biometric template associated with the key; comparing said data representing biometric input from the purchaser with the reference biometric template associated with the key; responsive to a determination that said data representing biometric input from the purchaser matches with the reference biometric template associated with the key: generating message data representing a payment authorization request including an indication that the biometric 
E. 	See also the other cited prior arts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMSON B LEMMA whose telephone number is 571-272-3806.  The examiner can normally be reached on M-F 8am-10pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Yin-Chen Shaw can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SAMSON B LEMMA/Primary Examiner, Art Unit 2498